                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

VICTOR V. ROSE,                                )
                                               )
                    Plaintiff,                 )
                                               )
v.                                             )      Case No. CIV-19-641-R
                                               )
CHARLES RAY ELLIOT, et al.,                    )
                                               )
                    Defendant.                 )

                                           ORDER

      Plaintiff filed this action seeking monetary and injunctive relief pursuant to 42

U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1)(B) and (C), the matter was

referred to United States Magistrate Judge Suzanne Mitchell for preliminary review. On

July 29, 2019, Judge Mitchell issued her Report and Recommendation. Therein Judge

Mitchell recommends that the matter be dismissed upon screening pursuant to 28 U.S.C. §

1915A(a). Judge Mitchell further recommends that Plaintiff’s Application for Leave to

Proceed In Forma Pauperis be denied as moot upon the adoption of her Report and

Recommendation. The matter is currently before the Court on Petitioner’s timely objection

to the Report and Recommendation, which gives rise to the Court’s obligation to undertake

a de novo review of those portions of the Report and Recommendation to which Petitioner

makes specific objection. Cognizant of its obligation and granting Plaintiff’s filing the

liberal construction mandated by Haines v. Kerner, 404 U.S. 519 (1972), the Court enters

judgment in favor of the Defendants Elliot and Pond and denies as moot Plaintiff’s

Application for Leave to Proceed In Forma Pauperis.
         Plaintiff alleges that in denying him bond after his arrest, Defendants Judge Charles

Ray Elliot and Prosecutor Daniel B. Pond subjected him to cruel and unusual punishment,

denied him due process, and violated his right to equal protection, and his right to bail.1

For these alleged violations, Plaintiff sued Defendants in their individual capacities seeking

monetary relief totaling $10,000.00. Plaintiff also sued Defendants in their official

capacities seeking injunctive relief—requesting that this Court dismiss his state criminal

charges and remove him from “high max security” housing and place him in non-violent-

offender housing.

         Judge Mitchell recommends that Plaintiff’s claims against defendants in their

individual capacities for monetary relief be dismissed because they enjoy absolute

immunity. Judge Mitchell submits that immunity is available because during the relevant

period both Judge Elliot and Prosecutor Pond were acting in the proper course of their roles

as judge and advocate for the state, respectively. Judge Mitchell further recommends that

Plaintiff’s claims against the defendants in their official capacities for injunctive relief be

dismissed. First, Judge Mitchell submits that Plaintiff’s request that the Court dismiss his

state criminal charges as relief for alleged due process violations should be dismissed

because Younger v. Harris, 401 U.S. 37 (1971) does not permit the Court to interfere with

ongoing state court proceedings. Second, Judge Mitchell submits that Plaintiff’s request

that the Court remove him from “high max security” housing and place him with non-




1
 Plaintiff is currently in pretrial detention, awaiting trial on felony charges in the District Court in and for Oklahoma
County, Oklahoma, Case No. CF-2018-5739. See Doc. 1 at 7-10.


                                                           2
violent offenders as relief for alleged cruel and unusual punishment should be dismissed

because Plaintiff failed to state a proper claim under 42 U.S.C. § 1983.

          Before recording his objections, Plaintiff requests that the Court order a special

report in this matter and alleges that he has not been allowed to view any federal rules or

law to prepare his objection or complaint. Doc. 8 at 5. But a special report is not necessary

here. See Martinez v. Aaron, 570 F.2d 317 (1978) (finding that a special report is warranted

where a more developed record is necessary to enable a court to decide preliminary issues,

including those of jurisdiction). And additional legal research will not aid Plaintiff in this

case. The law and facts are clear enough for this Court to decide the matters at issue.

          In his first objection Plaintiff asserts that Defendants Elliot and Pond are not entitled

to absolute immunity on Plaintiff’s claim for monetary relief. Doc. 8 at 3. As to Judge

Elliot, Plaintiff initially contends that the Judge acted “outside his judicial capacity” when

he refused to hear Plaintiff’s Motion to Set Bond for seven months. Id. The record,

however, contradicts Plaintiff’s factual allegation. Judge Elliot heard Plaintiff’s Motion to

Set Bond on July 8, 2019, about two months after Plaintiff filed his motion. See Def.’s Mot.

To Set Bond, State of Okla. v. Victor Rose, CF-2018-5739 (May 9, 2019 MO); 2 Hearing

on Mot. To Set Bond, State of Okla. v. Victor Rose, CF-2018-5739 (July 8, 2019 CTFREE).
3
    That a two-month period separated Plaintiff’s filing and hearing to set bond does not strip

Judge Elliot of absolute immunity. See Agrawal v. Courts of Oklahoma, 764 Fed. Appx.

809, 810 (10th Cir. 2019) (noting that judges are “absolutely immune even when their action


2
    http://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=CF-2018-5739
3
    http://www.oscn.net/dockets/GetCaseInformation.aspx?db=oklahoma&number=CF-2018-5739


                                                    3
is erroneous, malicious, or in excess of their judicial authority”). Additionally, Plaintiff

contends that Judge Elliot’s rationale for ultimately denying Plaintiff’s motion was

“unsound and had no legal basis.” Id. But Plaintiff provides no factual support for these

conclusory allegations. Consequently, Plaintiff’s objection is lacking. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (holding that conclusory statements are insufficient to support a

cause of action in federal court).

        As to Prosecutor Pond, Plaintiff concedes that Mr. Pond was acting “in his capacity”

as a prosecutor during the relevant period. Doc. 8 at 3. As Judge Mitchell recommends,

Mr. Pond is therefore entitled to absolute immunity. See Quintana v. Waters, 769 F. App’x

648, 649 (10th Cir. 2019) (citation omitted; internal quotation marks omitted) (noting that

prosecutors are absolutely immune from civil liability for damages for acts undertaken

within their capacity as advocates for the State).

        The Plaintiff further objects—presumably—to Judge Mitchell’s recommendation

that the Court find Plaintiff’s first claim for injunctive relief insufficient to implicate the

bad faith exception to Younger abstention.4 Plaintiff first asserts that both defendants acted

in bad faith by intentionally neglecting Plaintiff’s bail request for seven months. Doc. 8 at

4. As stated previously, this allegation is contradicted by the record. Next, Plaintiff asserts

that Defendant Pond acted in bad faith because he had a personal relationship with

Plaintiff’s arresting officer. Id. To satisfy the “bad faith” exception to Younger’s

requirement that federal courts not interfere with state court proceedings, Plaintiff must


4
 Plaintiff does not object to Judge Mitchell’s recommendation that the Court find the three requirements for Younger
abstention satisfied but does allege that defendants acted in bad faith, see Doc. 8 at 4, ostensibly suggesting that
defendants actions fit into the “bad faith” exception to Younger’s abstention requirement.


                                                         4
allege that his prosecution was “undertaken by state officials in bad faith without hope of

obtaining a valid conviction.” Perez v. Ledesma, 401 U.S. 82, 85 (1971). Merely asserting

that Prosecutor Pond had a relationship with Plaintiff’s arresting officer does not suffice.

At bottom, Plaintiff’s objections do not implicate an exception to Younger abstention.

       Finally, as to Plaintiff’s second claim for injunctive relief, —his cruel and unusual

punishment claim under § 1983— Judge Mitchell recommends that Plaintiff’s claim be

dismissed because he failed to describe an “‘official policy or custom [that] was

deliberately indifferent to his constitutional rights and the moving force behind his injury.’”

See Doc 7 at 11-12 (citing Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010)). Plaintiff

objects, alleging that Judge Elliot showed deliberate indifference to Plaintiff’s

constitutional rights when he declined to change Plaintiff’s cell placement. Doc. 8 at 4.

This response is evidently not a specific objection to Judge Mitchell’s recommendation.

As such, the Court need not address it here.

       The Court, however, declines to adopt Judge Mitchell’s rationale for dismissing

Plaintiff’s cruel and unusual punishment claim under § 1983 against Judge Elliot in his

official capacity. A different rationale settles the issue. This Court has recognized that

“[s]ection 1983 expressly disallows injunctive relief against a judicial officer for an act or

omission taken in such officer’s judicial capacity . . . unless a declaratory decree was

violated or declaratory relief was unavailable.” Jones v. Heaton, No. CIV-18-1220-R, 2019

WL 386207, at *3 (W.D. Okla. Jan. 30, 2019), aff'd, 775 F. App'x 966 (10th Cir. 2019)

(citation omitted; internal quotations omitted); 42 U.S.C. § 1983 (“[I]n any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,


                                               5
injunctive relief shall not be granted unless a declaratory decree was violated or declaratory

relief was unavailable.”). Plaintiff has not alleged that Judge Elliot violated a declaratory

judgment or that declaratory relief was unavailable. And though he does earlier allege that

Judge Elliot acted outside his judicial capacity, Plaintiff’s only support—that Judge Elliot

delayed hearing Plaintiff’s Motion to Set Bond for seven months—is, as noted previously,

contradicted by the record. Plaintiff’s claim is therefore barred by § 1983.

       The Court has conducted its de novo review of the Report and Recommendation and

the Plaintiff’s objection thereto. Having conducted this review, Judge Mitchell’s Report

and Recommendation is adopted to the extent it is consistent with this order. Judgment

shall be entered in favor of the Defendants Elliot and Pond in their individual and official

capacities. Accordingly, Plaintiff’s Application for Leave to Proceed In Forma Pauperis is

DENIED as moot.

       IT IS SO ORDERED this 4th day of October 2019.




                                              6
